Citation Nr: 0826511	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-28 171A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a clothing allowance for 2006.

2. Entitlement to a clothing allowance for 2007.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from June 1976 
to October 1998.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions issued in July 2006 and 
August 2007 by the Department of Veterans Affairs (VA) 
Medical Center (RO) in Columbia, South Carolina.

The Board notes that the veteran requested in his September 
2006 and October 2007 substantive appeals that he be afforded 
a hearing before a Veterans Law Judge.  Such hearing has not 
occurred; however, as the veteran has withdrawn his appeal on 
these issues, the question of affording the veteran a hearing 
is rendered moot. 


FINDINGS OF FACT

On May 2, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).   In May 2008, 
the veteran withdrew this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


